DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed January 10, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application. While some of the same pieces of prior art are used in the new grounds of rejection set forth below, the new references teach the new limitations of the amended claims.

Note that the text of cancelled claims need not be presented and lined through as was done for claim 2 in the claim set filed January 10, 2022.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 8, 14 – 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 1 has been amended to require an encapsulation step in which “sufficient sound energy” is applied to the liquid polymer and liquid-filled core particle to form a treated particle by encapsulation of the core particle. The Examiner was unable to locate support for this generic method step. ¶ [0036] of the PGPub of the instant application indication that one slurry of silica particles filled with fragrance oil-containing liquid was sonicated for 30 minutes with medium intensity, 20 kHz, at 25°C using an ultrasonic probe to result in a thick colloidal suspension but this is insufficient to support the very broad active step of claim 1. ¶ [0035] uses the term “sonication” but this term relates to the application of ultrasonic frequencies (see definition of sonication from collinsdictionary.com, accessed April 25, 2022), and the instant claims can use sound energy of any frequency to apply sufficient energy to the sample, not just ultrasonic frequencies. 
Additionally, the composition of the encapsulating composition when sound energy is applied is not specified in claim 1. ¶ [0036] only discloses a very particular composition in combination with the particular sonication parameters, namely 70% water, 28% liquid filled particles and 2% liquid polymer. That the encapsulating composition can have any amounts of water or other liquid, any amount of liquid filled core particles and any amount of polymer was disclosed in the application as originally filed. Therefore, this aspect of claim 1 also constitutes new matter.
Previously required step (c) in claim 1 relating to dispersion of the coated particles in a cosmetically acceptable vehicle has been deleted from claim 1 but nothing in the disclosure as originally filed indicated that this was an optional step. Therefore, the deletion of this step from the method of claim 1 constitutes new matter. This step is required of new claim 18 and therefore this dependent claim remedies this particular aspect of the new matter, but still contains new matter relating to the issues discussed above.
The disclosure of the application as originally filed is insufficient to fully support amended claim 1. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The limitations recited in claims 16 and 17 allow for any sonication length with an energy of around 20 kHz and any sonication strength with a time of 30 minutes, respectively, and such conditions were not disclosed in the application as originally filed. ¶ [0036] of the PGPub of the instant application indication that one slurry of silica particles filled with fragrance oil-containing liquid was sonicated for 30 minutes with medium intensity, 20 kHz, at 25°C using an ultrasonic probe to result in a thick colloidal suspension, disclosing a set of specific sonication intensity, time and temperature that can be used to attach polymer material to the core particles. 
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Written Description

Claims 1, 3 – 8 and 14 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Independent claim 1 requires application of “sufficient sound energy” to encapsulate the liquid filled core particle but the disclosure as originally filed only provides guidance as to one set of conditions using ultrasonic frequency sound energy to provide sufficient energy to bring about the desired result of encapsulation. The possible energy conditions are not limited in claim 1, and even in dependent claims 16 and 17, the possible conditions are still broadly recited and do not appear to necessarily result in the application of a sufficient amount of energy to bring about the necessary effect. Meeting the written description requirement does not always require the disclosure of every species within a genus and the disclosure of a representative number of species within a genus can demonstrate possession of the claimed genus of conditions that provide sufficient sound energy to encapsulate the particles. One of ordinary skill in the art could experiment with various frequencies, times and temperatures and the ingredients and concentrations of those ingredients (e.g., particles to be coated and liquid polymer composition) to determine those that provide sufficient energy to deposit enough liquid polymer on the particles to encapsulate them. However, lysis or mateirals or structures is the more conventional use of sonication with ultrasonic energy as what is well known in the art need not be described in detail in the specification. The lack of guidance in the disclosure as originally filed as to conditions and compositions for this less conventional use of application of sound energy means that the disclosure as filed does not demonstrate possession of the full scope of the claimed subject matter of conditions that were sufficient to encapsulate the core particles using sound energy as required by the instant claims. The dependent claims fall therewith as no dependent claims provided sufficient detail to only encompass the subject matter with sufficient written description.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 8 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 2006/0165740) in view of Wierenga et al. (US 4,954,285) and Lee et al. (WO 2015/157685).
Frank discloses a perfume delivery system of insoluble carrier particles with surface silanols that have been grafted to impart a long-lasting fragrance (whole document, e.g. abstract). Finely divided silica can serve as carrier particles for perfume oils (¶ [0005) and among the discloses suitable fragrant compounds are fragrant naturally occurring plant and animal oils (very end of ¶ [0037]). Preferably the carrier particles are inorganic particles such as silica (¶ [0016]), which the instant application identifies as suitable hydrophilic particle materials for the instant method. The particle sizes range from 0.1 – 10 µm but can also be 10 – 100 µm (¶ [0019]). Smaller particles are preferred if a liquid formulation with low viscosity is to be used (¶ [0019]). A grafting reaction is used to prepare a permanent covalent between the organosilane of the coating to the surface of the carrier particles (¶ [0020]). The backbone of this polymer is hydrophobic and the additional functional groups such as alkoxide or hydroxide that are present (¶ [0020]) read on hydrophilic pendant groups of the instant claims. It is preferred that the carrier particle have a hydrophilic surface that will be wetted upon contact with water as such particles have the advantage of being easily dispersed in aqueous formulations (¶ [0025]). The fragrance is applied to the carrier particles in the liquid state either as such or as a solution in one or more suitable solvents (¶ [0036]). In this method, the particles are contacted with the fragrance, that can comprise oil ingredients, after reaction of the water insoluble carrier particles with an organosilane and at least one polymer carrying positively charged functional groups to the carrier particles (¶¶ [0039] – [0042]). The prepared particle can be added to compositions such as liquid or gel laundry detergent compositions (¶ [0088]), various personal care products or cleansers such as toilet bowl cleaners (¶ [0111]).
Loading the carrier particles with an absorbed liquid prior to coating is not disclosed.
Wierenga et al. discloses perfume particles that are particularly useful when incorporated into fabric softener compositions formed by adsorbing a perfume composition onto a silica particles (whole document, e.g., abstract). Addition of perfume oil into the softener matrix creates an unstable condition due to the free migration of the perfume oil (col 2, ln 47 – 50). The perfume oil adsorption is affected by particle size and surface area (col 3, ln 7 – 9). The silica particles have a particle size of from about 0.001 micron (1 nm) to about 15 microns (col 3, ln 53 – 66). Preferably, the perfume silica particles release perfume when they are wetted (col 4, ln 53 – 61). The small particle can have an inner core and an outer coating which protects the inner core (col 5, ln 23 – 32) and the coating materials are preferably substantially water-insoluble (col 8, ln 40 onward). In the examples, silica particles are present in a fluid bed state and the perfume added into the fluid bed of silica gel until all the perfume has been applied (Example I, col 13). After application of the perfume, a molten (liquid) formulation of fabric softener is applied, followed by coating using a Wurster coater (Example IV, col 14 – 15). The coating is present in an amount of from about 2% to about 30%, preferably about 3% to about 15% by weight of the particle (col 9, ln 9 – 12).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to load the porous particles with perfume prior to coating. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04) and Wierenga et al. discloses that silica particles can be coated after loading. Therefore it would have been obvious to prepare particles as in Frank but to load them with perfume prior to coating. Such a step may allow for greater loading as uncoated particles are loaded, rather than requiring the perfume to get through the coating layer to load the particles. The perfume/fragrant compound can comprise oils, reading on the hydrophilic core particles having an oil-containing liquid absorbed therein. Coatings can act to delay the release of the perfume, so the person of ordinary skill in the art would reasonably expect that such coatings will also prolong the time it takes to load the particles after coating. There is no evidence of record that the silica particles of the prior art do not comprise a network of micropores extending from the surface through the core. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 Frank discloses that the perfume can be applied as is or in suitable solvents. The person of ordinary skill can readily select the desired perfumes and prepare liquids of these ingredients as is or in suitable solvents, which depending on the solubility of the perfumes can either be aqueous based or oil based. Part of the reason for coating is to prepare particles that can disperse in aqueous formulations, and therefore it would be obvious to prepare such an aqueous formulation using the coated particles that will disperse in aqueous compositions.
The application of ultrasonic energy to encapsulate the particles is not disclosed.
Lee et al. discloses a method of forming a coated particle with a dual layer, hydrophilic and hydrophobic coating wherein the mixture is sonicated to coat the particles (whole document, e.g., abstract). The hydrophobic polymer in the outer layer contains branched moieties that penetrate through the inner (hydrophilic) layer to anchor that inner layer onto the surface of the core particle (¶ [009]). The catholyte forms the inner layer and the core particles can be added to an aqueous solution along with the hydrophobic polymer and sonicating the aqueous solution to form a coated particle (¶ [010]). The core particle can be porous and either water soluble or water insoluble (¶ [017]). Exemplified materials for the hydrophobic polymer outer layer including silicones that have dangling branched reactive alkoxyl moieties that penetrate through the inner layer to the core particle but the hydrophobic polymer is not limited to such silicone polymers (¶ [029]). Sonication refers to the act of applying sound energy to agitate particles in a sample, to form one or more coatings on the surface of a nano-particle and since ultrasonic frequencies (i.e., >20 kHz) are usually used, the process is also known as ultrasonication or ultra-sonication (¶ [021]). 20 kHz cycles with sonication for about 10 minutes to about 2 hours, preferably about 15 minutes to about 1 hour, can be used (¶ [022]). 30 minutes for the sonication time was used in example 1 with a composition comprising 20% of the catholyte composition and 20% of the particles, that was further treated with 95.24% of the particles and the remainder being the silicone polymer material (¶ [036] onward) The resultant coated particles are separated from any residual polymer by centrifugation and then dried (¶ [022]). The coated particles can be added directly to any type of topical composition or formulation, such as emulsions, liquids, or suspensions (¶ [033]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use sonication to encapsulate the particles of Frank that were loaded with an oil-containing liquid as taught by Wierenga et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Lee et al. discloses that encapsulation of particulate material using a silicone polymer can be brought about using sonication, with the silicone polymers interacting with the nanoparticle core. The choice of encapsulation methods from those that are known in the art, such as sonication as taught by Lee et al., is within the skill of the person of ordinary skill in the art and there is no evidence that the particular encapsulation method used provides unexpected results.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frank, Wierenga et al. and Lee et al. as applied to claims 1, 5 – 8 and 14 – 19 above, and further in view of JP 2009-012996 (JP’996; Derwent abstract and machine translation accompanied October 10, 2018 Office Action) and Miyanaga (US 7,655,744).
Frank, Wierenga et al. and Lee et al. are discussed above.
The use of silicone backbone polymer with polyglycerol pendant groups is not disclosed.
JP’996 discloses porous fine particles with a to-be-supported substance that is covered with a hardenable compound or high molecular weight compound that is discharged according to specific extrinsic factors (1st ¶ of Derwent abstract). The porous fine particles can be inorganic materials such a silicon dioxide (silica), calcium silicate, apatite, alumina, zeolite, phosphate and/or carbonate (middle of p 2 of Derwent abstract). Among the possible to be supported substances are fragrances, functional substances, pharmaceuticals, enzymes and/or bioactive solvent (p 2, bottom portion from Derwent abstract). Silicone resins are among the disclosed hardenable compound or high molecular weight compound (¶ bridging p 2 – 3 of Derwent abstract). The silicone resin may include self-crosslinking or addition polymerization (p 3 of translation, ¶ 4). In the examples, porous silica particles were prepared, the substance to be loaded to coloring agent bisphenol A was prepared in a solution with methyl ethyl ketone as the solvent and allowed to fully penetrate the porous silica particles followed by addition of acrylic resin solution to encapsulate the silica particles (p 3 of translation, example 1). 
Miyanaga discloses a branched polyglycerol-modified silicone, which reads on a silicone backbone polymer with polyglycerol pendant groups that are useful as an ingredient for cosmetics, fabric processing agents and the like (whole document, e.g., abstract and col 1, ln 16 - 19). While silicones provide advantages of low intermolecular interactions, low reactivity, no toxicity or irritation, low friction coefficient, high lubricity, low viscosity, high plasticity and high insulation, there are also disadvantages such as being less compatible with aqueous solvents due to the high hydrophobicity, extremely poor wettability and adsorptivity onto the surface of highly polar inorganic compounds, air, skin, fabrics and other substrates (col 1, ln 23 – 33). The preferred embodiments relates to novel hydrophilic silicone compounds for use in wide areas that are less irritating, less yellowing and superior in wettability and adsorptivity to various media while having high hydrophilicity and the advantages inherent in silicones all together (col 3, ln 33 – 38).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use the branched polyglycerol-modified silicones of Miyanaga to encapsulate porous particles as in Frank that have already been contacted with the perfume ingredient as in Wierenga et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because JP’996 discloses that such particles can be encapsulated in materials such as silicone resins after loading and the materials of Miyanaga will provide for a more hydrophilic coating without losing the inherent advantages of silicone materials. Based on the silicones materials used in Lee et al. the person of ordinary skill in the art would reasonably expect that such materials would also be usable to prepare an encapsulating coating using sonication as disclosed by Lee et al.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618